DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show  as access for inserting and removing the cotter pin 27.  On page 8, lines 11-16, Applicant describes inserting a cotter pin 27 for locking the hasp within the slot 25.   Figure 9 discloses the cotter pin locking together the hinge in its folded position.   However the drawings do not disclose access to the hasp 24 when the driver panel is folded on top of the rear portion of the hardtop (similar to  figure 3).     Some space for receiving the hasp 24 would have to be provided on the driver panel 5, in addition to a space for receiving the hasp extra space for accommodating the insertion of the cotter pin likely need  be provided.   Access to the hasp and space for inserting/removing a cotter pin is not illustrated in the drawings.  It is assumed that the driver panel roof portion must be water tight and that access to the hasp must be from the side direction perpendicular to the thickness of the roof panel. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

2	The use of the term Jeep (page 2, line 13:page 5, line 18; Abstract, line 3) , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,192,432.   Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of  US 11,192,432 recites all the limitations of present claim 1 .   Claim 1 of US 11,192,432 in addition recites  “and said seam located between said driver side roof panel and said rear roof panel and said seam located between said passenger side roof panel and said rear roof panel form a single seam that is a curved seam”.     Such limitation is not critical to the function of the invention claimed in  11,192,432.  Claim 1 in the instant application is anticipated by claim 1 of  US 11,192,432.
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zachnegger et al DE 102007037987 in view of LeVan US Patent No. 4,161,336.

The Zachnegger publication discloses an adjustable sun roof panel for a vehicle cabin that can be moved between a closed position (figure 4) and an open position (figure 7) comprising:

(claim 1)a base unit (unnumbered car body as best seen in figure 2) having a rear roof panel (see 6 in figure 6); said rear roof panel having a front edge ; a driver side and passenger side roof panel having a rear edge that forms a seam with said front edge of said rear roof panel (a seam is formed between the fixed rear panel and the movable driver/passenger roof panel); Zachnegger discloses a hinge (16, 18) for attaching the panel 5 to the vehicle in a pivotable manner, the hinge mechanism shown in figure 9 allows for the driver/passenger panel to be rotated onto the vehicle rear roof panel 6 shown in figure 6.

The claimed invention is distinguishable from Zachnegger by its recitation of side roof panel and a passenger side roof panel each having a hinge so that both the driver seat panel and passenger seat panel are capable of folding back onto the rear portion of the rooftop.
The LeVan patent discloses a hardtop vehicle wherein the hardtop has dual opening transparent sun roof panels (18, 20) with one panel located over the passenger and the other  
panel located over the driver. The panels have separate hinge members 50 and latches 52 so that the driver and passenger both can independently control a sun roof.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the teaching of LeVan of having two separate sun roof panels with Zachnegger’s instead of one large roof panel having one panel for the driver and one roof panel for the passenger so that each person has an independent choice about opening up a roof panel.

8	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zachnegger et al DE 102007037987 in view of LeVan US Patent No. 4,161,336, Willard et al US Patent Application Publication No.  2020/0164730 and Campbell US Patent No. 7,296,832.
The Zachnegger publication discloses an adjustable sun roof panel for a vehicle cabin that can be moved between a closed position (figure 4) and an open position (figure 7) comprising:

(claim 2) a base unit (unnumbered car body as best seen in figure 2) having a rear roof panel;
said rear roof panel (see 6 in figure 6) having a front edge;
said driver side roof panel having a rear edge that forms a seam with said front
edge of said rear roof panel (a seam is formed between the fixed rear panel and the movable driver/passenger roof panel);
at least one hinge securing the driver side roof panel to the rear roof panel so that said driver side roof panel is capable of folding back onto said rear roof panel (14, 16); 

Zachnegger as shown in figure 5 covers both the driver and passenger sides of the vehicle.  The Zachnegger publication discloses a seam between the driver/passenger panel and rear roof portion as seen in figure 1.    
The claimed invention is distinguishable from Zachnegger by its recitation of side roof panel and a passenger side roof panel each having a hinge so that both the driver seat panel and passenger seat panel are capable of folding back onto the rear panel.  The claimed invention is further distinguishable from Zachnegger by its recitation of the driver and passenger panels each having  at least one hinge having hasps. 
The LeVan patent discloses a hardtop vehicle wherein the hardtop has dual opening transparent sun roof panels (18, 20) with one panel located over the passenger and the other  
panel located over the driver. The panels have separate hinge members 50 and latches 52 so that the driver and passenger both can independently control a sun roof.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the teaching of LeVan of having two separate sun roof panels (i.e. driver side panel and passenger side panel) with Zachnegger’s vehicle instead of one large roof panel having one panel for the driver and one roof panel for the passenger so that each person has an independent choice about opening up a roof panel.
The Willard publication discloses a driver/passenger panel 32/34 that folds back over its rear portion 20 as seen in figure 2.  The swinging panel when in its open position may be locked into position as described in paragraph #11, claim 8.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the teaching of Willard to incorporate a locking means with Zachnegger as modified by Levan to secure both the passenger panel and driver panels to the vehicle rear portion. 
The Campbell patent discloses a door panel hinge having hasps 30, 32 connected to the hinge plate 40 that is attached to a fixed surface.  A pin 38 is inserted into the hasps 30, 32 as shown in figure 2 to lock the door panel into a desired position.  
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a hasp as taught by Campbell to lock the driver panel and passenger panels in Zachnegger as modified by LeVan in an open position when the driver/passenger panels are in an open position folded onto the rear fixed roof.  
Conclusion
9	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Aspenwall and Loughlin patents are cited for their hinges having hasps  and slot for locking the hinge into closed position.  The other prior art listed on the USPTO form 892 for the means for attaching a movable roof panel to the roof.
   
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612